IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 00-30485
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-Appellee,
                                                  versus


GERALD SMITH,

                                                                                     Defendant-
Appellant.

                           -------------------------------------------------------
                            Appeal from the United States District Court
                                 for the Western District of Louisiana
                                      USDC No. 99-CR-30015-3
                          --------------------------------------------------------
                                            February 9, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       Court-appointed counsel for Gerald Smith has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Smith has received a copy of counsel’s

motion and brief, and he has filed a pro se brief of his own. Our review of the briefs filed by counsel

and Smith and of the record discloses no nonfrivolous point for appeal. Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED. See 5TH CIR. R. 42.2.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.